Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUBSTRATE FOR COMPOSITE MEMBRANE
Examiner: Adam Arciero	S.N. 17/695,225	Art Unit 1727		November 10, 2022

DETAILED ACTION
The Application filed on March 15, 2022 has been entered. Claims 1-9 are currently pending and have been fully considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Composite Membrane”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO 2014/181761 A1; as found in IDS dated 03/15/2022; using US 2016/0082397 A1 for citation purposes and as found in IDS dated 03/15/2022) in view of Nishikawa et al. (US 2013/0236767 A1).
As to Claim 1, Ohno et al. teaches a composite microporous membrane that is composed of a polyethylene composition, wherein the membrane has a thickness of 7-16 microns; a porosity of 50-58%; and a capture rate of 90% or more when filtering particles having an average diameter of 30 nm (which reads on an average pore diameter of 30nm or less) (paragraph [0020], Examples 1-3, Table 2). These ranges overlap with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed features because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]). Ohno does not specifically disclose the claimed Gurley values.
However, Nishikawa et al. teaches of a polyolefin microporous membrane that can be used as a filter, comprising a Gurley value (JIS P8117) of 50-500 sec/100cc (paragraphs [0035 and 0056]). This range overlaps with the claimed range. At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the membrane of Ohno to comprise the claimed Gurley values because Nishikawa teaches that a membrane with proper mechanical strength and resistance is provided (paragraph [0056]). Nishikawa further recognizes the Gurley value as a result-effective variable in optimizing the mechanical strength and resistance of a membrane (paragraph [0056]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.
As to Claims 2-3 and 6-8, Ohno et al. discloses a method of making the membrane comprising: extruding a polyethylene solution comprising a polyethylene: paraffin: decalin ratio of 20:55:25-25:50:25 in the form of a sheet at 160ºC; forming a sheet in water; biaxially stretching said sheet and removing the solvent (paragraphs [0079]-[0089]). Ohno discloses the same materials and structure and a very similar method of making the membrane as the claimed invention, and therefore it is the position of the Office that the membrane of Ohno et al. inherently comprises the claimed characteristics, contact angle, surface free energy, and tensile breaking strength. See MPEP 2112.
As to Claim 4, Ohno teaches of a porosity of 50-58% wherein the upper limit is very close to the lower limit of the claim (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed porosity because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).
As to Claim 5, Ohno et al. teaches wherein the polyethylene comprises a mixture having 60-80 mass % of an ultrahigh molecular weight polyethylene of 900,000 or more and 20-40 mass % of a high-density polyethylene of 200,000-800,000, which overlaps with the claimed ranges (paragraph [0040]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed features because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).
As to Claim 9, Ohno et al. teaches wherein the membrane has a thickness of 7-16 microns which is very close to the claimed range (paragraph [0020]). The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. Ohno further recognizes the thickness as a result-effective variable (paragraph [0031]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a substrate with the claimed thickness because Ohno teaches that a substrate with excellent collection efficiency with excellent and stable liquid permeability (paragraph [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727